Title: To Thomas Jefferson from Stephen Cathalan, Jr., 28 July 1786
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 28th. July 1786

I have received in due time the two Letters you favoured me with, the 31th. May and 22 June Past, inclosing a Copy of the resolution made by the Farmers General on the Subject of Tobacco and a copy of the treaty between them and Mr. Morris for a large quantity of that commodity.
I have communicated those Pieces to the Marchants interested in the American trade and to the Person appointed here by the Farmers for the Purchase of Tobacco, who had no advice of that late regulation, which is now public being printed in our Journal de Provence; I have observed to that Gentleman that this regulation being made on account of the treaty with M. Morris which is only for the Northern Ports of France, is not for Marseilles or Cette [Sète], where is a Large Manufacture, and that those Ports being placed high up in the Mediterranean, the American Vessels cannot venture in that Sea without running the risk of being taken by Barbarian Pirates, and in Sending here tobacco in French or neutral vessels, the Freight and charges are dearer a third more than shipping that article for the northern Ports of France, the voyage being great dill longer.
I have also advised my american Friend and having Advice of a Parcel of 200 Blls. of Flour and only 20 hogsh. Duty of Tobacco for experiment which I daily expect to my adress, I have resolved to writte by this Post to the Farmers general a Letter on that Subject, of which you will find here inclosed a Copy, and if you approve it’s contents, I will be much obliged to you to protect it with your credit.
You will see that I go in with you for the benefit of that article, and in all occasions, when it has been in my Power, I have acted as much as I could, and have wished for the wellfare and prosperity of the united states of america.
I have the honor to be with respect Sir Your most obedt. humble Servant, Per Procuration of my Father,

Stephen Cathalan Junr.



This Letter will be deliver’d to you by Sir John Lambert, as your direction at Paris is not in your Letters.

